COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Guillermina Sandoval, et al. v. American Pointe Realty, Ltd.

Appellate case number:      01-14-00988-CV

Trial court case number:    105437

Trial court:                County Civil Court at Law No. 2 of Harris County

      On March 4, 2015, the Clerk of this Court notified appellants that if they did not
pay the appellate filing fee by April 3, 2015, this Court might dismiss the appeal. See
TEX. R. APP. P. 42.3. Then on March 10, 2015, this Court granted, in part, the letter-
motion by the appellants for an extension of time to pay for the reporter’s record. The
March 10th Order notified appellants that if they failed to timely pay or make
arrangements to pay for that record by April 9, 2015, this Court might consider and
decide only those issues or points that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).
        On April 13, 2015, the reporter filed an information sheet stating that the
appellants had not paid, or made arrangements to pay, for the record, and also attached a
letter refuting appellants’ counsel statement in his extension motion that he had been
unable to reach the reporter. Since that date, there has not been a further update from the
reporter regarding receipt of payment for the record; the record has not been filed and
appellants have not filed a further extension to pay for that record or the filing fee.
       Accordingly, if the appellants do not pay the $195 appellate filing fee with the
Clerk of this Court within 10 days of the date of this Order, this appeal will be
dismissed. See TEX. R. APP. P. 5, 42.3(c). If appellants timely pay the filing fee, this
Court will set the briefing schedule and will consider and decide only those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court
Date: June 2, 2015